Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022, has been entered.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 8-9, 13-14 and 20-21 under 35 U.S.C. 103 as being unpatentable over Levine (U.S. Pub. No. 20110183948, published 07/28/2011, cited in the previous office action) in view of: i) Huang (Annals of the Rheumatic Diseases, 2016, 75, 883-890, cited in the previous office action); and ii) Cai (WO2014012511A1, published 01/23/2014, cited in the previous office action), is withdrawn in view of: 1) the amendment of claim 1 so that claim 1 no longer requires administering N-(3-(5-isopropyl-1H-imidazol-2-yl)-4-chlorophenyl)-2-trifluoromethyl-4-((3S,5R)-3,4,5-trimethylpiperazin-1-yl)benzamide in combination with an antifibrotic drug; 2) cancellation of claims 20-22; and 3) addition of new claims 23-26.
Status of the Claims
	Claims 1, 8-9, 13-15 and 23-26 are pending.
Applicants’ amendments, filed on 01/10/2022, have each been entered into the record. Applicants have amended claims 1, 8-9 and 13-15. Applicants have cancelled claims 20-22. Applicants have newly added claims 23-26. Claim 15 remain withdrawn and claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claims 15 and 26 are drawn to a method that requires non-elected liver fibrosis (see Office action mailed on 04/02/2021). Therefore, claims 1, 8-9, 13-14 and 23-25 are subject of the Office action below.
Claim Rejections - 35 USC § 102
New Grounds of Rejection Necessitated by Applicants’ Amendments 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9 and 13-14 are rejected 35 U.S.C. 102(a)(1) as being anticipated by Cai (WO2014012511A1, published 01/23/2014, cited in the previous office action), to the extent that claims 1, 8-9 and 13-14 read on a method of preventing a pulmonary fibrosis or a liver fibrosis.
Claim Interpretation
Independent claim 1 is directed to a method for treating or preventing a pulmonary fibrosis or a liver fibrosis in a subject in need thereof, comprising administering an effective amount of N-(3-(5-isopropyl-1H-imidazol-2-yl)-4-chlorophenyl)-2-trifluoromethyl-4-((3S,5R)-3,4,5-trimethylpiperazin-1-yl)benzamide (compound A, see Figure 1 below), or a pharmaceutically acceptable salt thereof. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: compound A
The phrase “a subject” or “a subject in need thereof” recited in instant claim 1, is not defined by the claim or the instant specification to any specific patient population. Accordingly, for the purpose of examination, animals, organs, cells, etc., are included in the interpretation of the phrase “a subject” or “a subject in need thereof.
The phrase “an effective amount” recited in instant claim 1, is not defined by the claim or the specification to any to a specific embodiment, e.g., a specific dosage or a specific dosage range, for compound A for any patient population. The specification states that certain amounts for a compound of Formula (I), such as compound A above, that may be effective to achieve intended purpose include, but not limited to: i) 0.0025 mg/kg to 50 mg/kg of body weight per day (see ¶ 0095); or ii) 0.01 mg to 50 mg (see ¶ 0096); or iii) 0.01 mg to 100 mg per mg of carrier (see ¶ 0097). 
Accordingly, for the purpose of examination, an amount of compound A that is necessary to elicit the desired biological response in “a subject in need thereof”, is included in the interpretation of “an effective amount”. 
Regarding claims 1, 8-9 and 13-14, Cai teaches administering a composition comprising compound 171 to mouse embryonic cells in order to inhibit hedgehog pathway (see Examples 212, pages 111-114, Table 3). Compound 171 (see Cai at page 93), reads on Applicants’ compound A (see discussions above).
Therefore, claims 1, 8-9 and 13-14 are anticipated by Cai to the extent that the claims read on prevention, because a subject in need of prevention from a pulmonary fibrosis or a liver fibrosis, would not have a pulmonary fibrosis or a liver fibrosis.
Claim Rejections - 35 USC § 103
New Grounds of Rejection Necessitated by Applicants’ Amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (U.S. Pub. No. 20110183948, published 07/28/2011, cited in the previous office action) in view of Cai (WO2014012511A1, published 01/23/2014, cited in the previous office action).
Claim Interpretation
Independent claim 1 is directed to a method for treating or preventing a pulmonary fibrosis or a liver fibrosis in a subject in need thereof, comprising administering an effective amount of N-(3-(5-isopropyl-1H-imidazol-2-yl)-4-chlorophenyl)-2-trifluoromethyl-4-((3S,5R)-3,4,5-trimethylpiperazin-1-yl)benzamide (compound A, see Figure 1 below), or a pharmaceutically acceptable salt thereof. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: compound A
The phrase “a subject” or “a subject in need thereof” recited in instant claim 1, is not defined by the claim or the instant specification to any specific patient population. Accordingly, for the purpose of examination, animals, organs, cells, etc., are included in the interpretation of the phrase “a subject” or “a subject in need thereof.
The phrase “an effective amount” recited in instant claim 1, is not defined by the claim or the specification to any to a specific embodiment, e.g., a specific dosage or a specific dosage range, for compound A for any patient population. The specification states that certain amounts for a compound of Formula (I), such as compound A above, that may be effective to achieve intended purpose include, but not limited to: i) 0.0025 mg/kg to 50 mg/kg of body weight per day (see ¶ 0095); or ii) 0.01 mg to 50 mg (see ¶ 0096); or iii) 0.01 mg to 100 mg per mg of carrier (see ¶ 0097). 
Accordingly, for the purpose of examination, an amount of compound A that is necessary to elicit the desired biological response in “a subject in need thereof”, is included in the interpretation of “an effective amount”. 
Similar to method claim 1, Levine teaches a pharmaceutical approach to treating pulmonary fibrosis in mice, comprising administering a hedgehog inhibitor compound IPI-926 (i.e., not the claimed compound A), to the mice. Please see ¶ 0177, Examples 2-3 and Figures 1-16. 
Levine relates to a method of treating or preventing fibrosis or a fibrotic condition comprising administering a therapeutically effective amount of a hedgehog inhibitor, alone or in combination with a second agent, in order to treat fibrosis or a fibrotic condition in a subject in need thereof. Please see ¶s 0005, 0110 and 0117-0122.  In certain embodiments, the fibrosis or a fibrotic condition treatable with a hedgehog inhibitor compound IPI-926 or a pharmaceutically acceptable salt thereof, is liver fibrosis or pulmonary fibrosis. Please see ¶s 0142 and 0178-0181. 
Although Levine teaches a pharmaceutical approach to treating fibrosis or a fibrotic condition in a subject in need thereof (e.g., pulmonary fibrosis in mice, see discussions above), with a hedgehog inhibitor, Levine is not explicit in teaching compound A, as a hedgehog inhibitor.
However, the claimed invention would have been obvious over Levine because it was known in the art that compound A is a hedgehog inhibitor.
For example, Cai teaches a method of inhibiting hedgehog pathway comprising administering compound 171. Please see Example 212 at pages 111-114 and Table 3 at page 114. Compound 171 is N-(3-(5-isopropyl-1H-imidazol-2-yl)-4-chlorophenyl)-2-trifluoromethyl-4-((3S,5R)-3,4,5-trimethylpiperazin-1-yl)benzamide, recited in instant claim 1, i.e., compound A in Figure 1 above. Please see Cai at page 93. Similar to Levine (see discussions above), Cai relates to the use of a compound of Formula (I), which encompasses compound 171, in the manufacture of a medicament for treating or preventing a disorder responsive to the inhibition of hedgehog activity. Please see abstract, ¶s 0011-0015 and 0055.
Accordingly, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Levine with Cai in order to arrive at a pharmaceutical approach to treating or preventing a disorder responsive to the inhibition of hedgehog activity (e.g., pulmonary fibrosis), comprising administering to a subject in need thereof, a therapeutically effective amount compound A. This is because:
1) Levine teaches a method of treating or preventing fibrosis or a fibrotic condition (e.g., pulmonary fibrosis) in a subject, with a hedgehog inhibitor. Please see discussions above; and
	2) Cai teaches Applicants’ compound A, as a hedgehog inhibitor (see discussions above).
	The person skilled in the art would have had a reasonable expectation that the administration of compound A to a subject diagnosed with fibrosis or a fibrotic condition (e.g., pulmonary fibrosis), would treat the fibrosis or a fibrotic condition in the subject. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The use of simple substitution of one known element for another to obtain predictable results as a requirement of a prima facie case of obviousness has been deemed as proper (please see MPEP § 2143). In the instant case, the one known element is a hedgehog activity and the predictable results is treating or preventing a disorder (e.g., pulmonary fibrosis), responsive to the inhibition of hedgehog activity.  
Regarding claim 8, each of Levine (see ¶ 0028) and Cai (see ¶ 0054) discloses that the hedgehog inhibitors can be administered orally.
Regarding claim 9, Cai teaches that the invention also provides a pharmaceutical composition containing an effective amount of a hedgehog inhibitor compound in admixture with one or more pharmaceutically acceptable carriers or diluents (see ¶ 0008). 
Regarding claim 13, Levine discloses cystic fibrosis (see ¶ 0005).
Regarding claim 14, Levine (see ¶ 0009) discloses idiopathic fibrosis.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was filed. Response to the Applicants’ Arguments/Remark
Applicants argue alleging that because a hedgehog inhibitor compound GDC-0449 was reported to show no efficacy against a bleomycin-induced lung injury in mice, a person skilled in the art would not have had a reasonable expectation that Applicants’ claimed compound A (see discussions above), would treat or prevent a pulmonary fibrosis. Please see pages 6-7 of Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive. This is because Cai teaches a few important properties about the inventive compounds, the most important of these properties is how the claimed compound inhibit the activity of a specific hedgehog (hh) homolog, i.e., Sonic hedgehog (Shh). Compound 171 (Applicants’ claimed compound A, see discussions above), has an IC50 of 0.46 nM (see page 114).  Cai at Example 212, states: 
The application of reporter gene cell assay for the determination of the inhibitory activity of N(3-(1H-benzo[d]imidazol-2-yl)-4-chlorophenyl)-2-methyl-4-((2S,6R)-2,6-dimethylmorpholino )benzamide and analogs on hedgehog signaling pathway. 

The binding of Sonic hedgehog (Shh) to its receptor Patched 1 initiates numerous intracellular signal transmission, and leads to the nuclear translocation of Gli and the elevated transcription of Gli target genes. When C3H10Tl/2 cells are stably transfected with the Gli-Luc plasmids containing the luciferase gene under the control of Gli response element and stimulated with Shh, the expression of luciferase is elevated. Luciferase activity is indicative of the hedgehog signaling pathway activity. Therefore, the inhibitory activity of compounds on hedgehog signaling pathway can be measured using the luciferase activity when the transfected cells are stimulated with Shh.

 	Bolanos et al (Am J Physiol Lung Cell Mol Physiol, 2012, 303, L978-99, cited in response to Applicants’ allegation), teaches that there are three hh homologs in mammals, namely: 1) Shh; 2) Indian hedgehog (Ihh); and 3) Desert hedgehog (Dhh). Shh plays significant role in the pathogenesis of idiopathic pulmonary fibrosis (IPF). Please see page L978. Specifically, Bolanos et al teaches: 1) that Shh increase fibroblast growth; and 2) treating IPF with an Shh inhibitor (cyclopamine). Please pages L978-L988, Figures 1-12 and discussions therein. 
Therefore, at the time the claimed invention was filed, one skilled in the art would have had a reasonable expectation that Compound 171 (Applicants’ claimed compound A, see discussions above), would treat a pulmonary fibrosis.
Applicants’ arguments stating that hedgehog inhibitor compounds GDC-0449, GANT61 and IPI-926, exhibit significantly different structures and different levels of therapeutic efficacy (see page 6 of Remarks), have been fully considered but they are not found to be persuasive.
This is because the Office did not take a position that all hedgehog inhibitor compounds have the same chemical structure and same level of activity. 
Regarding the Applicants’ allegation that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning (see pages 7-8 of Remarks), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was filed, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
The information regarding the use a hedgehog inhibitor as treatment option for a disorder responsive to inhibition of hedgehog activity (e.g., a pulmonary fibrosis or a liver fibrosis), is gleaned from Levine, who teaches a method for treating or preventing fibrosis or a fibrotic condition (e.g., a pulmonary fibrosis or a liver fibrosis), in a subject in need thereof, comprising administering a hedgehog inhibitor (e.g., compound IPI-926). Please see discussions above. 
The information regarding compound A as a hedgehog inhibitor, is gleaned from Cai, who teaches compound A as a hedgehog inhibitor that can be use in the manufacture of a medicament for treating or preventing a disorder responsive to the inhibition of hedgehog activity. Please see discussions above. 

	Claims 1, 8-9, 13-14 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (U.S. Pub. No. 20110183948, published 07/28/2011, cited in the previous office action) in view of Cai (WO2014012511A1, published 01/23/2014, cited in the previous office action), as applied to claims 1, 8-9 and 13-14 above, and further in view of Huang (Annals of the Rheumatic Diseases, 2016, 75, 883-890, cited in the previous office action.
The limitations of claims 1, 8-9 and 13-14 as well as the corresponding teachings of Levine and Cai are described above, and hereby incorporated into the instant rejections.
The invention of claims 23-25 are similar to claim 1, however, claims 23-25 differ slightly from claim 1 in that claims 23-25 further require administering to the subject, an effective amount of an antifibrotic drug selected from the group consisting of the list disclosed in claim 23.
Although Levine and Cai combine to disclose a method of claim 1 (see discussions above), the cited references do not combine to explicitly teach further administering to the subject, an effective amount of an antifibrotic drug selected from the group consisting of the list disclosed in claim 23. 
However, the invention of claims 23-25 would have been obvious over Levine and Cai because it was known in the art that a therapeutically effective amount of a hedgehog inhibitor can be administered, alone or in combination with a second agent, for treating or preventing fibrosis or a fibrotic condition (e.g., a pulmonary fibrosis or a liver fibrosis), in a subject in need thereof. For example:
1) Among the suitable therapeutics for use in combination with the hedgehog inhibitor for the treatment of lung fibrosis, Levine (see ¶ 0212), teaches, for example, BIBF1120 (nintedanib, see instant specification at, for example, page 43, lines 7-8), FG-3019, pirfenidone and PRM-151 recited in newly added claim 23. 
2) Huang teaches that nintedanib is a tyrosine kinase inhibitor that has been shown to slow disease progression in idiopathic pulmonary fibrosis in two replicate phase III clinical trials. Specifically, Huang teaches a method of using nintedanib, in order to treat or prevent fibrosis in mice. Nintedanib prevented fibrosis and was also effective in the treatment of established fibrosis. Please see title of the article, abstract, page 884, page 886 and Figures 1-6. 
Similar to the Applicants (Examples 1-2 and 4) and Levine (see Example 2), the fibrosis was induced via injection of the mice with bleomycin. Please see abstract and page 884, under the title, “Materials and Methods”.
Huang at page 883, 2nd ¶ on the right column, states that:
“Nintedanib (also known as BIBF 1120) is a potent, indolinone-derived small molecule tyrosine kinase inhibitor. Nintedanib targets several profibrotic pathways such as PDGF receptor (PDGFR)-α and β, fibroblast growth factor receptor (FGFR)-1, 2, 3, vascular endothelial growth factor receptor (VEGFR)-1, 2, 3 and Src-family kinases Src, Lyn and Lck at low nanomolar concentrations by blocking the intracellular ATP-binding pocket. The broad spectrum of profibrotic targets inhibited by nintedanib may offer additive effects as compared with selective inhibition of individual profibrotic molecules. Indeed, combined inhibition of different profibrotic mediators is currently considered as a promising approach for the treatment of fibrosis by many experts. Of particular interest, nintedanib has recently shown to slow disease progression in two replicate phase 3 trials (INPULSIS-1 and INPULSIS-2) including more than 1000 patients with idiopathic pulmonary fibrosis (IPF).8 Treatment with nintedanib significantly reduced the annual rate of decline in forced vital capacity by 50% after 52 weeks as compared with patients in the placebo arm. Based on those results, nintedanib was designated a breakthrough therapy and approved by the Food and Drug Administration (FDA) for the treatment of IPF in October 2014.9 In addition, the European Commission granted marketing authorisation for nintedanib, an orphan medicinal product for the treatment of patients with idiopathic pulmonary fibrosis, in January 2015.” Emphasis added.

Therefore, at the time the instant invention was filed, one skilled in the would have found it obvious to modify Levine and Cai with Huang in order to administer to a subject in need of a treatment for, or prevention from a disorder responsive to the inhibition of hedgehog activity (e.g., pulmonary fibrosis), an effective amount of a hedgehog inhibitor (e.g., compound A, see discussions above) and an antifibrotic drug (e.g., nintedanib, see discussions above). This is because:
1) Levine teaches a method of treating pulmonary fibrosis in a subject, with a hedgehog inhibitor, and also suggests suitable therapeutics (e.g., nintedanib), for use in combination with the hedgehog inhibitor for the treatment of lung fibrosis (see discussions above); 
	2) Cai teaches compound A as a hedgehog inhibitor that can be use in the manufacture of a medicament for treating or preventing a disorder responsive to the inhibition of hedgehog activity (see discussions above); and
3) Huang provides a working example of treating or preventing pulmonary fibrosis with nintedanib (see discussions above). 
A person skilled in the art would have considered employing a hedgehog inhibitor (e.g., compound A) in combination with a second agent (e.g., nintedanib), in order to broaden the spectrum of activity and for the advantage of the additive effects of a combination therapy. The skilled artisan would have had a reasonable expectation that a therapy comprising a hedgehog inhibitor (e.g., compound A), and a second agent (e.g., nintedanib), would exhibit enhanced therapeutic efficacy, when compared to a therapy comprising, for example, the hedgehog inhibitor alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 23 and 25, Levine (see discussions above) and Huang (see discussions above), combine to disclose nintedanib.
Regarding claim 24, Levine (see discussions above) and Huang (see discussions above), combine to disclose idiopathic fibrosis.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 


Non-Statutory Obviousness-Type Double Patenting-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
U.S. Patent No. 10,676,468
The rejection of claims 1, 8-9, 13-14, is maintained and newly added claims 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. patent No. 10,676,468 (reference patent) in view of: i) Levine (U.S. Pub. No. 20110183948, published 07/28/2011, cited in the previous Office action); and ii) Huang (Annals of the Rheumatic Diseases, 2016, 75, 883-890, cited in the previous Office action), for the reasons of record set forth in the Office action mailed on 10/07/2021, of which said reasons are herein reiterated.
The corresponding teachings of Levine and Huang are discussed in the rejections under 35 U.S.C. 103 above, and are hereby incorporated into the instant rejections.
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above reference patent are similarly drawn to a pharmaceutical composition comprising compound A and a method using a composition comprising compound A, in order to treat a disease responsive to the inhibition of hedgehog activity. 
The claims of the instant application are drawn to a method of treating or preventing a pulmonary fibrosis or a liver fibrosis comprising administering to a subject in need thereof, an effective amount of compound A (see discussions above), alone (e.g., instant claim 1); or in combination with an effective amount of an antifibrotic drug such as nintedanib (e.g., instant claim 23), whereas, the claims of the reference patent No. 10,676,468 are drawn to: 1) compound A or a pharmaceutically acceptable salt thereof (e.g., reference patent claim 1, column 103, lines 25-27); 2) a pharmaceutical composition comprising compound A or a pharmaceutically acceptable salt thereof (e.g., reference patent claim 6); and 3)  a method of using compound A or a pharmaceutically acceptable salt thereof, in order to treat a disorder responsive to the inhibition of hedgehog activity in a mammal in need thereof (e.g., claim 2).
 The reference patent claims: 1a) compound A or a pharmaceutically acceptable salt thereof (reference claim 1, column 103, lines 25-27) 1b) a pharmaceutical composition comprising compound A or a pharmaceutically acceptable salt thereof (e.g., reference claim 6); and 2)  a method of using compound A or a pharmaceutically acceptable salt thereof (e.g., claim 2), in order to treat a disorder responsive to the inhibition of hedgehog activity in a mammal in need thereof.
Although the reference patent does not explicitly claim a method of treating or preventing a pulmonary fibrosis or a liver fibrosis, the selection of a method of treating or preventing a disorder responsive to the inhibition of hedgehog activity (e.g., a pulmonary fibrosis or a liver fibrosis), in a mammal in need thereof, comprising administering to the mammal, a hedgehog inhibitor (e.g., compound A), alone or in combination with an antifibrotic drug (e.g., nintedanib),   from the reference patent embodiment would have been obvious in view of Levine and Huang.
This is because:
1) Levine teaches a method of treating or preventing a disorder responsive to the inhibition of hedgehog activity (e.g., a pulmonary fibrosis or a liver fibrosis), in a subject in need thereof, comprising administering a hedgehog inhibitor alone, and also suggests suitable therapeutics (e.g., nintedanib), for use in combination with the hedgehog inhibitor for the treatment of lung fibrosis (see discussions above); and
2) Huang provides a working example of treating or preventing pulmonary fibrosis with nintedanib (an antifibrotic agent, see discussions above). 
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter.
  
Response to the Applicants’ Arguments/Remark
Applicants allege that the instant claims are non-obvious over claims 1-17 of the reference patent because: 1) the reference patent fails to teach a method of treating or preventing a pulmonary fibrosis or a liver fibrosis comprising administering compound A; 2) Levine provides no reason to select compound A for use in treating or preventing fibrosis; and 3) Huang does not teach the administration of a hedgehog inhibitor to treat or prevent a pulmonary fibrosis or a liver fibrosis. Please see pages 8-9 of Remarks. 
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Office did not take a position that: 1) the reference patent teaches a method of treating or preventing a pulmonary fibrosis or a liver fibrosis comprising administering compound A; and 2) Huang teaches the administration of a hedgehog inhibitor to treat or prevent a pulmonary fibrosis or a liver fibrosis. 
The reference patent claims: 1a) compound A or a pharmaceutically acceptable salt thereof (reference claim 1, column 103, lines 25-27) 1b) a pharmaceutical composition comprising compound A or a pharmaceutically acceptable salt thereof (e.g., reference claim 6); and 2)  a method of using compound A or a pharmaceutically acceptable salt thereof (e.g., claim 2), in order to treat a disorder responsive to the inhibition of hedgehog activity in a mammal in need thereof.
Although the reference patent does not explicitly claim a method of treating or preventing a pulmonary fibrosis or a liver fibrosis, the selection of a method of treating or preventing a disorder responsive to the inhibition of hedgehog activity (e.g., a pulmonary fibrosis or a liver fibrosis), in a mammal in need thereof, comprising administering to the mammal, a hedgehog inhibitor (e.g., compound A), alone or in combination with an antifibrotic drug (e.g., nintedanib),   from the reference patent embodiment would have been obvious in view of Levine and Huang.
This is because:
1) Levine teaches a method of treating or preventing a disorder responsive to the inhibition of hedgehog activity (e.g., a pulmonary fibrosis or a liver fibrosis), in a subject in need thereof, comprising administering a hedgehog inhibitor alone, and also suggests suitable therapeutics (e.g., nintedanib), for use in combination with the hedgehog inhibitor for the treatment of lung fibrosis (see discussions above); and
2) Huang provides a working example of treating or preventing pulmonary fibrosis with nintedanib (an antifibrotic agent, see discussions above). 
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter.  

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629 

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629